Mr. Chief Justice McIver.
While I concur in all the other-conclusions reached by Mr. Justice McGowan, I cannot agree with him in affirming so much of the judgment below as allowed to Dr. Joseph P. Latimer his claim for medical services rendered the testator. It does not seem to me that there was any such evidence to establish this claim as the law requires. Ordinarily a claim of this kind is established by the introduction of the books of the physician, showing the specific charges made at the time the services were rendered (Lance v. McKenzie, 2 Bail., 449), though I presume that where there is a special contract that the physician shall be paid so much per year, proof of such contract would authorize a recovery. In this case there was no evidence of any such contract, and hence the claim could properly be proved by the book entries of the physician, which must be specific and not general. Hughes v. Hampton, 2 Tr. Con. R., 745, where the charge which was rejected as too general was: “13 dollars for medicine and attendance on one of the general’s daughters in curing the whooping-cough.” This case is cited with approval in Lance v. McKenzie, supra, and as the court there says, “has been invariably acted upon ever since.” The slightest examination of the medical account presented in this case will show that much the larger part of the charges in the account originally presented are in much more objectionable shape than the charge rejected in the case cited. I do not mean to say that a charge for medical services can only be proved by book entries, for there may be cases in which the specific services charged for may be proved by other evidence — as, for example, where a witness can testify that he knows that the specific services charged for were rendered . But in this case there was no such evidence offered, and none could well be, except that of Dr. Latimer himself, and that would have been incompetent, under section 400 of the Code.
*173In addition to this, as I understand it, while the books of Dr. Latimer were originally offered in evidence, yet, as the special master says, they were so “inartistically kept, and, in the main, are obnoxious to the rules laid down as governing the entries in such books, and serve little or no purpose here, save as showing an intention of (on?) the part of actors to charge for their services,” they were not and could not be received as evidence to establish this claim. But, more than this, the Circuit Judge says in his decree, that “during the argument the counsel for Dr. Joseph P. Latimer and John EL Latimer, without objection, withdrew the books as evidence in the case.” So that, as the case comes before us, these books cannot be regarded in evidence at all, and hence cannot even serve the purpose of showing an intention at the time, on the part of Dr. Latimer, to make any. charge for his professional services. It seems to me, therefore, that there was no legal evidence sufficient to sustain the charge for professional services, and hence that the claim should be rejected.
Judgment modified.